Title: To Benjamin Franklin from Leendert de Neufville, 27 April 1781
From: Neufville, Leendert de
To: Franklin, Benjamin


Paris 27 April 1781.
As Mr. de Neufvilles departure frm. Paris was unexpected and on a Sudden he desired Mr. Brailsford to thank Your Excellency and his Grandson for their Kind visit, making the apologie fr. not being able to enjoy of Mr. Franklins Kind invitation to dine with him on Sunday which Mr. deneufville should have Complyed with the utmost satisfaction And Acknowledgement fr the honour if indispensabel bussiness had not hindred him.
 
Addressed: To / his Excellency B Franklin / Minister plenipotentiary / of the United States of / North America at / the Court of Versailles.
